Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments filed 20 December 2021 have been fully considered and will be addressed in the rejection below, in light of the interview conducted 6 January 2022 with regard to the after final amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and similarly claim 18), the recitation of “determining a luminance perceivable by a user, the luminance difference perceivable by the user being a minimum difference in luminance of the display panel perceivable by an average human” continues to render the claim ambiguous. The “determining” step appears to be missing exactly how the “a luminance difference” is determined. Applicant’s arguments appear to assert that one of ordinary skill in the art would 
Claims 2-17 and 19-23 are rejected based on dependency. 

Allowable Subject Matter
Claims 1 and 18 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/kenneth bukowski/               Primary Examiner, Art Unit 2621